Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/627813 application originally filed December 31, 2019.
Amended claims 1-3, 9 and 11-14, filed February 5, 2021, are pending and have been fully considered.  Claims 4-8 and 10 have been canceled.  Claims 11-14 are new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2005/0241216) hereinafter “Clark” in view of Weissman et al. (US 2003/0233785) hereinafter “Weissman” .
Regarding Claims 1-3, 9 and 11-14
	Clark discloses in the abstract, a Fischer-Tropsch derived gas oil, and/or of a fuel composition containing it in operating a diesel engine and/or a vehicle which is driven by a diesel engine is provided, to clean a diesel engine. Method for assessing a diesel fuel composition, involving measurement of engine fouling levels is also provided. Use of a Fischer-Tropsch derived gas oil in a diesel fuel composition, optionally together with a detergent, to reduce and/or clean up engine fouling is also described. 
	Clark discloses in paragraph 0018, the Fischer-Tropsch derived gas oil used in the present invention will typically have a density from 0.76 to 0.79 g/cm.sup.3 at 15.degree. C.; a cetane number (ASTM D613) greater than 70, suitably from 74 to 85; a kinematic viscosity from 2.0 to 
	Clark discloses in paragraph 0016, the Fischer-Tropsch derived gas oil will consist of at least 70% w/w, preferably at least 80% w/w, more preferably at least 90% w/w, most preferably at least 95% w/w, of paraffinic components, preferably iso- and linear paraffins. 
It is to be noted, regarding the composition claims, the phrase “Exhaust Gas Recirculation (EGR) system of a compression ignition internal combustion engine” is intended use and is not considered to be a claim limitation.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).
However, it is known in the art to add a Fischer-Tropsch type of diesel fuel in a compression ignition internal combustion engine in order to reduce the formation of less deposits in the external EGR circuit, as taught by Weissman.
Weissman discloses a diesel fuel having reduced particulate emissions from an internal combustion engine (see abstract).  Weissman discloses in paragraph 0036, the Fischer-Tropsch type diesel fuel is used advantageously during periods in which the catalyst in an after treatment system undergoes reductive regeneration. In particular, the low PM emissions from this fuel enable higher than conventional use of exhaust gas recirculation (EGR), either external or internal, under cold start conditions and low-load conditions just after cold starting. Under these conditions, the fuel enables the injection timing to be retarded sufficiently to allow catalyst activation with lower PM production than allowed with conventional fuels. Thus, this fuel is advantageous in forming less deposits in the external EGR circuit, i.e., the EGR cooler and/or EGR valve. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the Fischer-Tropsch type diesel fuel of Clark and Weissman in a compression ignition internal combustion engine in order to reduce the formation of deposits in the EGR circuit, as taught by Weissman.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 9 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any of the newly applied combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771